Citation Nr: 1108688	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1967 to November 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  

On his May 2009 VA Form 9, substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A travel board hearing was subsequently scheduled for him in July 2010.  However, in a July 2010 telephone communication with an RO employee, the Veteran indicated that he was withdrawing his request due to lack of funds.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).  

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO declined to reopen the Veteran's claim for service connection for an acquired psychiatric disability (specifically, PTSD); the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the November 2006 rating decision raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability. 

CONCLUSIONS OF LAW

1.  The November 2006 rating decision declining to reopen the Veteran's claim for service connection for an acquired psychiatric disability (specifically, PTSD) is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Although the RO, finding that new service records had been submitted, reopened the previously denied claim for service connection for an acquired psychiatric disability in the May 2009 statement of the case, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disability has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

In an August 1987 rating decision, the RO denied service connection for a psychiatric illness, to include PTSD.  The Veteran was informed of that decision and he did not file a timely appeal.  In a September 1991 decision, the Board declined to reopen the claim for a psychiatric disability and in a November 2006 rating decision, the RO declined to reopen the claim.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The November 2006 rating decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

In January 2008, the Veteran sought to reopen his claim of service connection for an acquired psychiatric disability.  To reopen the claim, the Veteran must submit new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service and post-service treatment records, VA examination reports, and a copy of a report of a chronology of attacks in Vietnam.  (The Board notes that the service records (the chronology of attacks) to which the RO referred in reopening the claim in May 2009 had previously been of record at the time of the last final decision).  

In denying the Veteran's service connection claim in August 1987, the RO noted that service treatment records were negative for any psychosis and such was not shown until 1984.  The RO also determined that a PTSD diagnosis had not been established by the record.  In September 1991, the Board declined to reopen the claim finding that no new and material evidence had been submitted.  Likewise, the RO made the same determination in November 2006.  

To reopen the claim, the new evidence must show that the Veteran has an acquired psychiatric disability related to service.

Evidence received since the last final decision for the claim of service connection for an acquired psychiatric disability includes a June 2006 memorandum from a coordinator at the U.S. Army and Joint Services Records Research Center (JSRRC) noting that the Veteran's PTSD stressor had been corroborated.  To wit, there was evidence that while the Veteran served in Vietnam his base was attacked on multiple occasions from September 1969 to July 1970.  As the evidence now confirms that there was a confirmed stressful incident in service, new and material evidence which raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability has been submitted.

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  See 38 C.F.R. § 3.156(a) (2010).  To this extent, the appeal is granted.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD is allowed.  To that extent only, the appeal is allowed.


REMAND

The Veteran asserts that he has an acquired psychiatric disability due to his active service.  He specifically contends that as a Security Policeman in Vietnam, he was involved in security and hostile action on the air force base.  As noted above, it has been confirmed that the Veteran was present when the base was attacked on multiple occasions.  VA most recently afforded the Veteran an examination in March 2008, the report of which noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran was diagnosed with major depression with delusional disorder.  However, the examiner did not discuss whether the Veteran's currently diagnosed major depression was related to service, to include being subjected to attacks in Vietnam.  Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran must be afforded another examination to determine the nature and etiology of any current acquired psychiatric disability. 



Accordingly, the case is REMANDED for the following actions:

1. Schedule a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should note all current psychiatric diagnoses, and determine whether there is a 50 percent probability or greater that any currently diagnosed acquired psychiatric disability is related to the Veteran's stressor of his air base coming under attack during service.  The reviewer must provide supporting rationale for any opinion rendered and address any contradictory evidence of record.

A report should be prepared and associated with the Veteran's VA claims folder.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


